           Case 1:19-vv-00182-UNJ Document 55 Filed 09/01/21 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 19-182V
                                      Filed: July 23, 2021
                                        UNPUBLISHED


    MICHAEL KAHN,                                                Special Master Horner
                         Petitioner,
    v.                                                           Petitioner’s Motion for Decision
                                                                 Dismissing Petition; Influenza
    SECRETARY OF HEALTH AND                                      (flu) vaccine; Shoulder Injury
    HUMAN SERVICES,                                              Related to Vaccine
                                                                 Administration (SIRVA)
                        Respondent.


Jessica Anne Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Matthew Murphy, U.S. Department of Justice, Washington, DC, for respondent.

                                               DECISION 1

        On January 31, 2019, petitioner filed a claim under the National Childhood
Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that he suffered left
shoulder injuries as a result of his receipt of the influenza (“flu”) vaccination on October
4, 2016. (ECF No. 1.) On January 28, 2020, respondent filed his Rule 4 report,
recommending against compensation. (ECF No. 26.) On April 16, 2021, I issued a
finding of fact which held that there was not preponderant evidence to support
petitioner’s allegation that he experienced onset of left shoulder pain within 48 hours of
his October 4, 2016 flu vaccination. (ECF No. 47.)

      On July 21, 2021, petitioner file a motion for a decision dismissing his claim.
(ECF No. 51.) Petitioner indicated that “[a]n investigation of the facts and science
supporting his case has demonstrated that he will be unable to prove that he is entitled
to compensation in the Vaccine Program,” and that “to proceed further would be
unreasonable and would waste the resources of the Court, the Respondent, and

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
          Case 1:19-vv-00182-UNJ Document 55 Filed 09/01/21 Page 2 of 2




Vaccine Program.” (Id. at 1.) Petitioner further stated that “[p]etitioner understands that
a decision by the Special Master dismissing his petition will result in a judgment against
him. [Petitioner] has been advised that such a judgment will end all of his rights in the
Vaccine Program. Petitioner understands that he may apply for costs once his case is
dismissed and judgment is entered against him.” (Id. at 1.)

        To receive compensation in the Vaccine Program, petitioner must prove either
(1) that he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table
– corresponding to a covered vaccine, or (2) that he suffered an injury that was actually
caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). To satisfy his burden of
proving causation in fact, petitioner must show by preponderant evidence: “(1) a
medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the
injury; and (3) a showing of a proximate temporal relationship between vaccination and
injury.” Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir.
2005). The Vaccine Act, 42 U.S.C. § 300aa-13(a)(1), prohibits the undersigned from
ruling for petitioner based solely on his allegations unsubstantiated by medical records
or medical opinion.

        For the reasons discussed in my prior April 16, 2021 finding of fact, petitioner did
not suffer a Table injury of SIRVA. (ECF No. 47.) Petitioner’s medical records do not
otherwise support his allegation of a vaccine-caused injury by a preponderance of the
evidence and he did not file a medical opinion from an expert in support of his
allegations. Accordingly, the undersigned GRANTS petitioner’s Motion for Decision
Dismissing Petition and DISMISSES this petition for failure to establish a prima facie
case of entitlement to compensation.

                                           CONCLUSION

      This case is now DISMISSED. The clerk of the court is directed to enter
judgment in accordance with this decision. 2


IT IS SO ORDERED.

                                                                  s/Daniel T. Horner
                                                                  Daniel T. Horner
                                                                  Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.

                                                   2
